Order entered July 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00434-CV

                              WORK IT OUT, LLC., Appellant

                                               V.

                  FEDERAL NATIONAL MORTGAGE ASSOCIATION
                       A/K/A FANNIE MAE, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09125

                                           ORDER
       We GRANT appellant’s July 28, 2014 unopposed third motion for an extension of time

to file a brief. We ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, on or

before August 6, 2014, a supplemental clerk’s record containing Work It Out, LLC’s response

to the motion for summary judgment.

       Appellant shall file its brief on or before August 13, 2014. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.

                                                      /s/   ADA BROWN
                                                            JUSTICE